Name: Commission Regulation (EEC) No 1741/78 of 25 July 1978 amending Regulation (EEC) No 1387/78 laying down the method for determining the minimum bread-making quality of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 78 Official Journal of the European Communities No L 202/9 COMMISSION REGULATION (EEC) No 1741/78 of 25 July 1978 amending Regulation (EEC) No 1387/78 laying down the method for deter ­ mining the minimum bread-making quality of common wheat HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1387/78 is amended as follows : Article 4 shall read as follows : ' 1 . The cost of the baking test and of the test of amylase activity shall be borne by the offeror. 2. In the event of a dispute the intervention agency shall again carry out the necessary tests on the wheat. The cost of these shall be borne by the losing party.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1 254/78 (2), and in particular Article 4 (3) thereof, Whereas Article 4 of Commission Regulation (EEC) No 1387/78 of 23 June 1978 laying down the method for determining the minimum bread-making quality of common wheat (3 ) specifies that the cost of the baking test and of the test of amylase activity is to be borne by the offeror ; whereas in the event of a dispute the cost of the further baking test is to be borne by the losing party ; whereas it should be speci ­ fied that the cost of a further test of amylase activity is also to be borne by the losing party ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 156, 14. 6. 1978, p. 1 . (3) OJ No L 167, 24. 6 . 1978, p. 36.